DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ILEANA DIAZ,
                                Appellant,

                                     v.

           STATE FARM FLORIDA INSURANCE COMPANY,
                          Appellee.

                              No. 4D18-900

                              [April 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE 17-007335.

  Matthew G. Struble and Christine Skubala of Struble, P.A., Fort
Lauderdale, for appellant.

  Paul L. Nettleton of Carlton Fields Jorden Burt, P.A., Miami, for
appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.